PER CURIAM.
Appellants appeal from a judgment and sentence for robbery with a firearm and grand larceny. We affirm.
We note that it appears from the record that the sentence may be improper as to appellant Hartfield. Earnest v. State, 351 So.2d 957 (Fla.1977). Since the legality of the sentence has not been raised in this appeal, we affirm without prejudice to Hartfield’s right to raise the issue in a motion for post-conviction relief.
AFFIRMED.
MILLS, Acting C. J., ERVIN, J., and MASON, ERNEST E., Associate Judge, concur.